DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present office action is responsive to the Request for Continued Examination filed on 6-15-2021. As directed, claims 1, 10, and 17-19 have been amended, claims 2, 5, and 12 have been cancelled, and no new claims have been added. Thus, claims 1, 3-4, 6-11, and 13-23 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-15-2021 has been entered.

Response to Arguments
Applicant’s arguments (see Remarks as filed pages 8-14), have been fully considered. However, the arguments as filed do not apply to the current combination of references employed in the foregoing rejection, and thus are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, line 1 recites “the system of claim 5”, however, claim 5 has been cancelled. It is unclear from which claim claim 6 is meant to depend from, rendering the claim scope indefinite. For the purposes of examination, Examiner will interpret claim 6 to depend from claim 1. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 1 recites “the system of claim 12”, however, claim 12 has been cancelled. It is unclear from which claim claim 13 is meant to depend from, rendering the claim scope indefinite. For the purposes of examination, Examiner will interpret claim 13 to depend from claim 10. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 14, line 1 recites “the system of claim 12”, however, claim 12 has been cancelled. It is unclear from which claim claim 14 is meant to depend from, rendering the claim scope indefinite. For the purposes of examination, Examiner will interpret claim 14 to depend from claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3, 6, 8-11, 13, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4,445,506) in view of Rush (US 3,800,787), and Hardy (US 3,385,292).
Regarding claim 1, Johansson discloses a system for applying a predetermined tension to a joint of a limb of a patient, the limb including a first limb portion and a second limb portion connected on opposite sides of the joint (abstract lines 5-12; Fig. 1), comprising: 
a traction table providing a surface on which the patient may lay (Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays);
a first securing structure (13, 14) including a first coupling element (14) configured to be coupled to the first limb portion around a first bone extending directly from the joint (abstract lines 9-10; Fig. 1; the abstract indicates that the coupling element 14 is configured for attachment to the thigh, the thigh includes the femur, a bone which directly extends from the knee joint) and a first tension member (13) extending from the first coupling element (14) to be anchored to a stationary structure (7; see Fig. 1) to secure the first limb portion in a desired position (abstract lines 9-12 and Col. 1, lines 49-50); 
and a second securing structure (11, 15, 16) including a second coupling element (15, 16) configured to be coupled to the second limb portion (abstract lines 6-8 and Col. 1 lines 52-53; Fig. 1) and a second tension member (11) extending from the second coupling element (15, 16) and configured to be connected to a tensioning device (10) (abstract lines 5-9 and Col. 1, lines 51-53) for applying a predetermined tensioning force to the joint along an axis of the second limb portion (Col. 1, lines 44-47 and Col. 2, lines 1-2), the second securing structure being configured so that, when the first limb portion is secured in the desired position, the axis of the second limb portion extends at a desired angle to the axis of the first limb portion (see Fig. 1: the 
Johansson discloses that the apparatus can be easily adjusted for repositioning the fore legs (Col. 2, lines 15-18), however Johansson fails to disclose or illustrate how the apparatus would be configured such that the first tension member is configured to extend from the first coupling element toward a head of the patient laying on the traction table. Johansson further fails to disclose that the second coupling element is secured around a second bone extending directly from the joint. 
However, Rush teaches a 90/90 traction board assembly (see Fig. 1) wherein a user’s hip and knee are oriented at a 90/90 configuration by virtue of the attachment of first and second tensioning members (80, 39B; see Fig. 2) to first and second coupling members (50, 78) (Col. 3, lines 31-37; Col. 4, lines 7-16; Fig. 2). Rush further discloses that the first coupling element (39B) is configured to extend toward a head of the patient laying on the traction table (10) (Col. 3, lines 31-37; Fig. 2) for attachment to a rail (57) (Col. 3, lines 31-43) with the second coupling element (80) extending in a direction opposite the first coupling element (39B) (see Fig. 2). Rush discloses that the configuration disclosed is used in order to configure the patient’s hips and knees in a 90/90 configuration (Col. 1, lines 50-54).
Given the orientation of the Johansson apparatus (see Fig. 1, in the configuration attached to the arm, first and second tensioning elements are oriented in opposite directions, i.e. pulling the limb portions in two different directions, the forearm in an upward direction and the bicep in a downward direction), and further that Johansson discloses that the apparatus can be used on the legs (abstract outlines that the coupling element 14 attaches to the thigh, and that coupling 
Modified Johansson fails to disclose that the second coupling element is configured to be coupled around a second bone extending directly from the joint.
However, Hardy teaches a traction device employing a coupling element (10) configured to be coupled around a second bone extending directly from the joint (Col. 2, lines 19-45; Fig. 1; coupling element 10 is shown surrounding an ankle and a portion of a calf of the patient, i.e. the coupling element surrounds the tibia and fibula which attach to the knee joint). Hardy suggests that the coupling element (10) reduces the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation (Col. 2, lines 22-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Johansson in view of Hardy to provide a second coupling element (i.e. 15, 16 of Johansson) that is configured to be 
Regarding claim 3, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Johansson further discloses the system wherein the predetermined angle is approximately a 90-degree angle (see Fig. 1, the intervening joint is at a 90 degree angle). 
Regarding claim 6, Johansson in view of Rush and Hardy disclose the system of claim 1 as discussed above.
Modified Johansson further discloses a traction table (Johansson: Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays; see also element 10 in Figure 1 of Rush) including a rail (57) extending from a head end thereof (Fig. 1 and Col. 3, lines 31-43 of Rush), the rail (57) including at least one anchoring point (see Rush Fig. 1, tensioning member 39B includes loop 58 which is attached to the rail 57; Col. 3, lines 31-43) at which the first tension member (39B of Rush as modified in claim 1) is anchorable to secure the first limb portion in the desired position (see Rush Fig. 1, tensioning member 39B includes loop 58 which is attached to the rail 57; Col. 3, lines 31-43; as modified, the tensioning member 14 of Johansson is analogously attached to rail 57 in a manner similar to cable 39B in Rush’s Fig, 1).
Regarding claim 8, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Johansson further discloses that the second coupling element (15, 16) includes a belt (16) configured to extend about the second limb portion (abstract lines 5-9 and Col. 1, lines 51-53; Fig. 1).
Regarding claim 9, Johansson in view of Rush and Hardy discloses the system of claim 1, as discussed above.
Johansson further discloses the system wherein the second tension member (11) includes a rope (abstract line 5), and modified Johansson further discloses that the first tension member (39B of Rush) is configured as a cable (Rush: Col. 3, lines 31-34). 
Regarding claim 10, Johansson discloses a traction system (abstract lines 5-12; Fig. 1), comprising: 
a traction table providing a surface on which the patient may lay (Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays);
a securing arrangement (“repositioning apparatus”) for securing a first limb portion and a second limb portion connected to one another via a knee joint in a desired position (abstract, lines 5-12, the device is configured to hold the toes and the thigh), the securing arrangement (“repositioning apparatus”) including a first securing structure (13, 14) configured to be coupled to the first limb portion around a first bone extending directly from the joint (abstract lines 9-12 
Johansson discloses that the apparatus can be easily adjusted for repositioning the fore legs (Col. 2, lines 15-18), however Johansson fails to disclose or illustrate how the apparatus would be configured such that the first tension member is configured to extend from the first coupling element toward a head of the patient laying on the traction table. Johansson further fails to disclose that the second coupling element is secured around a second bone extending directly from the joint. 

Given the orientation of the Johansson apparatus (see Fig. 1, in the configuration attached to the arm, first and second tensioning elements are oriented in opposite directions, i.e. pulling the limb portions in two different directions, the forearm in an upward direction and the bicep in a downward direction), and further that Johansson discloses that the apparatus can be used on the legs (abstract outlines that the coupling element 14 attaches to the thigh, and that coupling element 15 attaches to the toes in a separate configuration, thus, in keeping the bent configuration as shown in Figure 1 for the patient’s arm, for a separate configuration with the patient’s leg, the knee would be bent with the hip oriented in a 90 degree position similar to the 90 degree position of the patient’s shoulder as seen in Figure 1), one of ordinary skill in the art would recognize based on Rush’s teaching that the first tension member (i.e. 13 of Johansson) could alternately be configured as a cable (i.e. 39B of Rush, see Col. 3, lines 31-34) in order to allow the first tension member to extend from the first coupling element (14 of Johansson) toward the head of the patient laying on the traction table with the second tensioning member (11 
Modified Johansson fails to disclose that the second coupling element is configured to be coupled around a second bone extending directly from the joint.
However, Hardy teaches a traction device employing a coupling element (10) configured to be coupled around a second bone extending directly from the joint (Col. 2, lines 19-45; Fig. 1; coupling element 10 is shown surrounding an ankle and a portion of a calf of the patient, i.e. the coupling element surrounds the tibia and fibula which attach to the knee joint). Hardy suggests that the coupling element (10) reduces the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation (Col. 2, lines 22-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Johansson in view of Hardy to provide a second coupling element (i.e. 15, 16 of Johansson) that is configured to be coupled to the second limb portion (the lower leg of the patient) around a second bone extending directly from the joint (knee joint), in order to reduce the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation.
Regarding claim 11, Johansson in view of Rush and Hardy disclose the system of claim 10, as discussed above.

Regarding claim 13, Johansson in view of Rush and Hardy disclose the system of claim 10 as discussed above.
Modified Johansson further discloses a traction table (Johansson: Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays; see also element 10 in Figure 1 of Rush) including a rail (57) extending from a head end thereof (Fig. 1 and Col. 3, lines 31-43 of Rush), the rail (57) including at least one anchoring point (see Rush Fig. 1, tensioning member 39B includes loop 58 which is attached to the rail 57; Col. 3, lines 31-43) at which the first tension member (39B of Rush as modified in claim 1) is anchorable to secure the first limb portion in the desired position (see Rush Fig. 1, tensioning member 39B includes loop 58 which is attached to the rail 57; Col. 3, lines 31-43; as modified, the tensioning member 14 of Johansson is analogously attached to rail 57 in a manner similar to cable 39B in Rush’s Fig, 1).
Regarding claim 15, Johansson in view of Rush and Hardy disclose the system of claim 10, as discussed above.
Johansson further discloses the system wherein the first securing structure includes a strap (14) configured to be positioned along a portion of the first limb portion proximate the knee joint (abstract lines 9-10; Fig. 1). 
Regarding claim 16, Johansson in view of Rush and Hardy disclose the system of claim 10, as discussed above.

Regarding claim 17, Johansson teaches a method of treating a knee joint of a leg of a patient (abstract, lines 6-10 and Col. 2, lines 15-19) comprising: 
laying the patient on a surface of a traction table (Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays);
positioning a hip joint so that an axis of an upper portion of the leg forms a first desired angle with the torso (see Fig. 1; the upper arm is shown in a 90 degree flexed position forming an angle with the torso; Johansson further indicates that the apparatus and method can be directed to a leg, such that cuff 14 couples to the thigh and 15, 16 couple to the toes (see abstract), thus, in this configuration, it would be expected that the thigh is at a desired 90 degree angle relative to the torso as the upper arm is illustrated as such);
coupling a first coupling element (14) along a posterior surface of a first limb portion including a first bone extending directly from the knee joint (abstract, lines 6-10 and Col. 2, lines 15-19; Fig. 1; the abstract indicates that the coupling element 14 is configured for attachment to the thigh, the thigh includes the femur, a bone which directly extends from the knee joint); 
anchoring a first tension member (13), which is connected to the first coupling element (14) (abstract, lines 9-12 and Col. 1, lines 49-50; Fig. 1), to a stationary structure (7; see Fig. 1) 
bending the knee joint of the patient to a desired angle (Col. 1, lines 57-59 and Col. 2, lines 15-18; Fig. 1, the intervening joint is illustrated in a bent configuration);
 coupling a second coupling element (15, 16) to a second limb portion (abstract, lines 6-8);
and applying a tensioning force to the second limb portion while maintaining the knee joint at the desired angle (see Fig. 1, the elbow joint is held at an angle) along an axis of the second limb portion (Col. 1, lines 44-47 and Col. 2, lines 1-2) via a tensioning device (10) connected to the second coupling element (15, 16) (abstract, lines 5-7 and Col. 1, lines 51-53, note that the forearm, upper arm, and elbow are disclosed as being interchangeable with a lower leg, knee, and thigh).
Johansson discloses that the apparatus can be easily adjusted for repositioning the fore legs (Col. 2, lines 15-18), however Johansson fails to disclose or illustrate how the apparatus would be configured such that the first tension member is configured to extend from the first coupling element toward a head of the patient laying on the traction table. Johansson further fails to disclose that the second coupling element is secured around a second bone extending directly from the joint. 

Given the orientation of the Johansson apparatus (see Fig. 1, in the configuration attached to the arm, first and second tensioning elements are oriented in opposite directions, i.e. pulling the limb portions in two different directions, the forearm in an upward direction and the bicep in a downward direction), and further that Johansson discloses that the apparatus can be used on the legs (abstract outlines that the coupling element 14 attaches to the thigh, and that coupling element 15 attaches to the toes in a separate configuration, thus, in keeping the bent configuration as shown in Figure 1 for the patient’s arm, for a separate configuration with the patient’s leg, the knee would be bent with the hip oriented in a 90 degree position similar to the 90 degree position of the patient’s shoulder as seen in Figure 1), one of ordinary skill in the art would recognize based on Rush’s teaching that the first tension member (i.e. 13 of Johansson) could be configured as a cable (i.e. 39B of Rush, see Col. 3, lines 31-34) in order to allow the first tension member to extend from the first coupling element (14 of Johansson) toward the head of the patient laying on the traction table with the second tensioning member (11 of Johansson) 
Modified Johansson fails to disclose that the second coupling element is configured to be coupled around a second bone extending directly from the joint.
However, Hardy teaches a traction device employing a coupling element (10) configured to be coupled around a second bone extending directly from the joint (Col. 2, lines 19-45; Fig. 1; coupling element 10 is shown surrounding an ankle and a portion of a calf of the patient, i.e. the coupling element surrounds the tibia and fibula which attach to the knee joint). Hardy suggests that the coupling element (10) reduces the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation (Col. 2, lines 22-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Johansson in view of Hardy to provide a second coupling element (i.e. 15, 16 of Johansson) that is configured to be coupled to the second limb portion (the lower leg of the patient) around a second bone extending directly from the joint (knee joint), in order to reduce the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation.
Regarding claim 18, Johansson in view of Rush and Hardy disclose the method of claim 17 as discussed above.

Regarding claim 19, Johansson discloses a traction system for applying tension to a joint of a patient, the joint connecting a first limb portion extending along a first longitudinal axis to a second limb portion extending along a second longitudinal axis (abstract, lines 5-12; Fig. 1: Johansson’s disclosure shows the first limb portion as the patient’s upper arm which has a longitudinal axis spanning from left to right in Fig. 1, and the second limb portion is the forearm which has a longitudinal axis extending up and down in Fig. 1), the system comprising:
a traction table providing a surface on which the patient may lay (Col. 1, lines 29-33 indicate that the device is for attachment to an operating table generally understood to provide a surface on which a patient lays);
a first securing structure (13, 14) including a first coupling element (14) configured to be coupled to the first limb portion around a first bone extending directly from the joint and a first tension member (13) extending from the first coupling element (14) (abstract, lines 9-12; Col. 1, lines 49-50; the abstract indicates that the coupling element 14 is configured for attachment to the thigh, the thigh includes the femur, a bone which directly extends from the knee joint);
a second securing structure (11, 15, 16) including a second coupling element (15, 16) configured to be coupled to the second limb portion and a second tension member (11) extending from the second coupling element (15, 16), the first (13, 14) and second (11, 15, 16) securing 
and a tensioning device (10) connected to the second tension member (11) applying a predetermined tensioning force to the joint along the second longitudinal axis (Col. 1, lines 44-47; Col. 2, lines 1-2; Fig. 1).
Johansson discloses that the apparatus can be easily adjusted for repositioning the fore legs (Col. 2, lines 15-18), however Johansson fails to disclose or illustrate how the apparatus would be configured such that the first tension member is configured to extend from the first coupling element toward a head of the patient laying on the traction table. Johansson further fails to disclose that the second coupling element is secured around a second bone extending directly from the joint. 
However, Rush teaches a 90/90 traction board assembly (see Fig. 1) wherein a user’s hip and knee are oriented at a 90/90 configuration by virtue of the attachment of first and second tensioning members (80, 39B; see Fig. 2) to first and second coupling members (50, 78) (Col. 3, lines 31-37; Col. 4, lines 7-16; Fig. 2). Rush further discloses that the first coupling element (39B) is configured to extend toward a head of the patient laying on the traction table (10) (Col. 3, lines 31-37; Fig. 2) for attachment to a rail (57) (Col. 3, lines 31-43) with the second coupling element (80) extending in a direction opposite the first coupling element (39B) (see Fig. 2). Rush discloses that the configuration disclosed is used in order to configure the patient’s hips and knees in a 90/90 configuration (Col. 1, lines 50-54).

Modified Johansson fails to disclose that the second coupling element is configured to be coupled around a second bone extending directly from the joint.
However, Hardy teaches a traction device employing a coupling element (10) configured to be coupled around a second bone extending directly from the joint (Col. 2, lines 19-45; Fig. 1; coupling element 10 is shown surrounding an ankle and a portion of a calf of the patient, i.e. the coupling element surrounds the tibia and fibula which attach to the knee joint). Hardy suggests that the coupling element (10) reduces the compressive force applied on the patient’s skin when 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Johansson in view of Hardy to provide a second coupling element (i.e. 15, 16 of Johansson) that is configured to be coupled to the second limb portion (the lower leg of the patient) around a second bone extending directly from the joint (knee joint), in order to reduce the compressive force applied on the patient’s skin when the limb is under tension, and thereby reduce the inhibition of blood circulation.
Regarding claim 22, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Modified Johansson further discloses wherein the stationary structure (rail 57 of Rush; see Fig. 1) is proximal a top of the head of the patient (see Rush Fig. 1: as modified element 14 of Johansson extends to the stationary structure 57 of Rush which is proximal the patient’s head).
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506) in view of Rush (US 3,800,787), and Hardy (US 3,385,292), as applied to claim 1 above, in further view of Daury (US 2007/0055193).
Regarding claim 4, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Modified Johansson fails to disclose that the tensioning device is a computerized traction device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson in view of Daury in order to implement a computerized traction device associated with the tensioning device in order to control the amount of tension applied to the limb automatically, and is further to compare the amount of tension applied to the limb to an indexed tension value stored in the memory of the controller, such that the tension can be continuously monitored and corrected based on a pre-determined value.
Regarding claim 23, Johansson in view of Rush, Hardy, and Daury disclose the system of claim 4, as discussed above.
Modified Johansson further discloses wherein the tensioning device is configured to be attached to the traction table (Col. 1, lines 29-33, Johansson discloses that the entire apparatus is configured for attachment to a table).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506) in view of Rush (US 3,800,787), and Hardy (US 3,385,292), as applied to claim 1 above, in further of Dunford (US 2017/0239513).
Regarding claim 7, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Modified Johansson further discloses a first coupling element (14 of Johansson) that includes a strap (Fig. 1) and a first tension member (39B of Rush) that anchors the limb in a selected position (abstract; Fig. 1).
Modified Johansson fails to disclose the first tension member includes a pair of longitudinal elements extending from opposite ends of the strap. 
Dunford teaches a coupling element (84) which includes a strap and a tension member (86) that includes a pair of longitudinal elements (87) extending from opposite ends of the strap to be anchored in the selected position (paragraphs 59-62; Fig. 6). Dunford indicates that the pair of longitudinal elements (87) operates to provide flexible and increasing resistance (paragraph 61), and also advantageously provides two coupling points with the strap (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johansson in view of Dunford in order to provide a tension member with a pair of longitudinal elements in order to provide flexible and increasing resistance, and also advantageously provides two coupling points with the strap to reinforce the engagement.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506) in view of Rush (US 3,800,787), and Hardy (US 3,385,292), as applied to claim 10 above, in further view of Gold (US 2017/0087396).
Regarding claim 14, Johansson in view of Rush and Hardy disclose the system of claim 10, as discussed above.
Modified Johansson fails to disclose that the table includes a securing mechanism for securing the patient in a position relative to the table.
However, Gold teaches a table (12) including a securing mechanism (10) for securing the patient in a position relative to the table (12) (paragraph 25, lines 1-10). Gold further indicates that the securing mechanism can advantageously holds certain body portions stationary while stretching (tensile) force is applied to other portions (paragraph 5, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Johansson with the securing mechanism taught by Gold to ensure that certain body portions are held stationary while stretching (tensile) force is applied to other portions.
Regarding claim 20, Johansson discloses the system of claim 19, as discussed above.
Modified Johansson further discloses wherein the upper body extends along a third longitudinal axis, the third longitudinal axis forming a second desired angle relative to the first longitudinal axis (see for example Rush: Col. 1, lines 1-2; Col. 2, lines 24-27; Col. 4, lines 7-31; Fig. 2: the first longitudinal axis is defined by the longitudinal axis of the patient’s thigh in Figure 2, while the third longitudinal axis is defined by the longitudinal axis of the patient’s torso, the two axes are perpendicularly oriented; Johansson discloses a similar positioning in Fig. 1).

However, Gold teaches a table (12) including a securing mechanism (10) for securing the patient in a position relative to the table (12) (paragraph 25, lines 1-10). Gold further indicates that the securing mechanism can advantageously holds certain body portions stationary while stretching (tensile) force is applied to other portions (paragraph 5, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Johansson with the securing mechanism taught by Gold to ensure that certain body portions are held stationary while stretching (tensile) force is applied to other portions.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4445506) in view of Rush (US 3,800,787), and Hardy (US 3,385,292), as applied to claim 1 above, in further view of Osika (US 8,572,774).
Regarding claim 21, Johansson in view of Rush and Hardy disclose the system of claim 1, as discussed above.
Modified Johansson fails to disclose wherein the stationary structure is a wall mount positioned above the head of the patient.
However, Osika teaches a stationary structure (40) attached to a tensioning member (34) and a coupling member (25) configured as a wall mount above the head of the patient (see. Fig. 1; Col. 3, lines 57-62). Osika illustrates that the wall mounted structure aids in moving the patient’s upper and lower legs into a 90/90 configuration (see Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785